DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) in view of US Patent No. 8,957,771 (Arringdale et al.).

Regarding claim 1, Ghazarian discloses a method of deploying a portable breath alcohol monitoring device (breathalyzer apparatus securely attached to a person; [0016]; Fig. 2), the method comprising: 
inferring a rate of motion associated with the portable breath alcohol monitoring device (when the user bodily speed reaches a certain speed threshold; Abstract; [0016]); 
initiating, at the portable breath alcohol monitoring device when the rate of motion is above a predetermined threshold, a request for a breath sample (when the user bodily speed reaches a certain speed threshold, the apparatus signaling circuity initiates a signal indicative to the person to be monitored at a set time period to give a breath test sample into the apparatus breathalyzer [0016]);
determining, responsive to the request for the breath sample, a violation (if a given breath test reading found to be above certain threshold level, or the user fail to perform a breath test, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract); and 
reporting the violation to a remote station communicatively coupled to the portable breath alcohol monitoring device (if a given breath test reading found to be above certain threshold level, or the user fail to perform a breath test, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract).  

Ghazarian fails to expressly disclose that the signaling device is a display screen and also fails to explicitly disclose that the remote monitoring station is a server.
Arringdale discloses an apparatus, system, and method for implementing and monitoring breath alcohol testing programs, wherein a handheld unit also includes a display screen to provide a visual interface for a user…to show operating instructions, device status, and communications from a service provider (Col. 8, lines 30-40).  Arringdale also discloses that the unit it is communication with servers connected to the Internet (see Col. 20, lines 20-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian with these features of Arringdale such as including a display so that the instructions are easy for a user to read and comprehend, and also having the remote monitoring station being included with a server to access the Internet and store and retrieve data as needed. 


Regarding claim 2, Ghazarian discloses authenticating a user of the portable breath alcohol monitoring device upon requesting the breath sample, wherein the authenticating comprises capturing at least one image of the user, and comparing the least one image as captured with a predesignated image stored in a memory of the portable breath alcohol monitoring device (During the breath test performance the apparatus video camera cpatures the video images of the person performing the breath test procedure, and compares with user video image pictures previously stored in the apparatus processor database to ascertain the authenticity of the user (Abstract; [0016]).
 
Regarding claim 3, Ghazarian discloses determining the violation upon not receiving the breath sample subsequent to the request at the portable breath alcohol monitoring device (If a user fails to perform a breath test, the apparatus will transmit a violation signal to a monitoring station; Abstract; [0016]).  

Regarding claim 4, Ghazarian further discloses responsive to the request for the breath sample, determining a breath alcohol content (BrAC) of the breath sample as received at the portable breath alcohol monitoring device and determining the violation when the BrAC is above a predetermined BrAC threshold (a biometric positioning locator breathalyzer apparatus used to determine user breath alcohol level and if a given breath test reading is found to be above a certain threshold level, a violation signal is transmitted; Abstract; [0016]).  

Regarding claim 5, Ghazarian further discloses ascertaining a likely driving status of a user of the portable breath alcohol monitoring device based on capturing a plurality of successive images of the user within a vehicle (monitoring station operator may ask the person to be monitored to move the apparatus to capture the vehicle interior certain images, for the monitoring station operator to determine if the person to be monitored is indeed located in a vehicle driver seat of the moving vehicle; [0019]).  

Regarding claim 6, Ghazarian further discloses determining the violation upon ascertaining the likely driving status of the user as driver of the vehicle (monitoring station operator may ask the person to be monitored to move the apparatus to capture the vehicle interior certain images, for the monitoring station operator to determine if the person to be monitored is indeed located in a vehicle driver seat of the moving vehicle (Examiner construes that if the user was not the driver, then there would be no violation); [0019]; Fig. 1).  
 
Regarding claim 9, Ghazarian further discloses to the inferring, receiving an indication that the portable breath alcohol monitoring device is in motion based at least in part upon data acquired from an accelerometer sensor device (the invention uses an accelerometer and accelerometer data to determine speed [0017]). 

Regarding claim 11, Ghazarian discloses a computing device comprising: 
a processor (monitoring station work station PC 44; Fig. 1); and 
a non-transitory memory including instructions, the instructions when executed in the processor causing operations (monitoring station work station PC 44; Fig. 1); comprising: 
inferring a rate of motion associated with a portable breath alcohol monitoring device communicatively coupled with the computing device (when the user bodily speed reaches a certain speed threshold; Abstract; [0016]);  
initiating, at the portable breath alcohol monitoring device when the rate of motion is above a predetermined threshold, a request for a breath sample (when the user bodily speed reaches a certain speed threshold, the apparatus signaling circuity initiates a signal indicative to the person to be monitored at a set time period to give a breath test sample into the apparatus breathalyzer [0016]);
determining, responsive to the request for the breath sample at the portable breath alcohol monitoring device, a violation (if a given breath test reading found to be above certain threshold level, or the user fail to perform a breath test, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract).

Ghazarian fails to expressly disclose that the signaling device is a display screen and also fails to explicitly disclose that the remote monitoring station is a server.

Arringdale discloses an apparatus, system, and method for implementing and monitoring breath alcohol testing programs, wherein a handheld unit also includes a display screen to provide a visual interface for a user…to show operating instructions, device status, and communications from a service provider (Col. 8, lines 30-40).  Arringdale also discloses that the unit it is communication with servers connected to the Internet (see Col. 20, lines 20-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian with these features of Arringdale such as including a display so that the instructions are easy for a user to read and comprehend, and also having the remote monitoring station being included with a server to access the Internet and store and retrieve data as needed.

Regarding claim 12, Ghazarian further discloses instructions causing authenticating a user of the portable breath alcohol monitoring device upon requesting the breath sample, wherein the authenticating comprises capturing at least one image of the user, and comparing the at least one image as captured with a predesignated image stored in a memory of the portable breath alcohol monitoring device (During the breath test performance the apparatus video camera cpatures the video images of the person performing the breath test procedure, and compares with user video image pictures previously stored in the apparatus processor database to ascertain the authenticity of the user (Abstract; [0016]).

Regarding claim 13, Ghazarian further discloses instructions causing determining the violation upon not receiving the breath sample subsequent to the request at the portable breath alcohol monitoring device (If a user fails to perform a breath test, the apparatus will transmit a violation signal to a monitoring station; Abstract; [0016]).  

Regarding claim 14, Ghazarian further discloses instructions causing, responsive to the request for the breath sample, determining a breath alcohol content (BrAC) of the breath sample as received at the portable breath alcohol monitoring device and determining the violation when the BrAC is above a predetermined BrAC threshold (a biometric positioning locator breathalyzer apparatus used to determine user breath alcohol level and if a given breath test reading is found to be above a certain threshold level, a violation signal is transmitted; Abstract; [0016]).   

Regarding claim 15, Ghazarian further discloses instructions causing ascertaining a likely driving status of a user of the portable breath alcohol monitoring device based on capturing a plurality of successive images of the user within a vehicle (monitoring station operator may ask the person to be monitored to move the apparatus to capture the vehicle interior certain images, for the monitoring station operator to determine if the person to be monitored is indeed located in a vehicle driver seat of the moving vehicle; [0019]).  
 
Regarding claim 16, Ghazarian further discloses instructions causing determining the violation upon ascertaining the likely driving status of the user as driver of the vehicle (monitoring station operator may ask the person to be monitored to move the apparatus to capture the vehicle interior certain images, for the monitoring station operator to determine if the person to be monitored is indeed located in a vehicle driver seat of the moving vehicle (Examiner construes that if the user was not the driver, then there would be no violation); [0019]; Fig. 1).  

Regarding claim 20, Ghazarian discloses a portable breath alcohol monitoring device comprising: 
a processor (10; Fig. 1); and 
a memory including instructions, the instructions when executed in the processor causing operations comprising:
inferring a rate of motion associated with the portable breath alcohol monitoring device (when the user bodily speed reaches a certain speed threshold; Abstract; [0016]); 
initiating, at the portable breath alcohol monitoring device when the rate of motion is above a predetermined threshold, a request for a breath sample (when the user bodily speed reaches a certain speed threshold, the apparatus signaling circuity initiates a signal indicative to the person to be monitored at a set time period to give a breath test sample into the apparatus breathalyzer [0016]);
determining, responsive to the request for the breath sample, a violation (if a given breath test reading found to be above certain threshold level, or the user fail to perform a breath test, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract); and 
reporting the violation to a remote station communicatively coupled to the portable breath alcohol monitoring device (if a given breath test reading found to be above certain threshold level, or the user fail to perform a breath test, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract).  

Ghazarian fails to expressly disclose that the signaling device is a display screen and also fails to explicitly disclose that the remote monitoring station is a server.

Arringdale discloses an apparatus, system, and method for implementing and monitoring breath alcohol testing programs, wherein a handheld unit also includes a display screen to provide a visual interface for a user…to show operating instructions, device status, and communications from a service provider (Col. 8, lines 30-40).  Arringdale also discloses that the unit it is communication with servers connected to the Internet (see Col. 20, lines 20-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian with these features of Arringdale such as including a display so that the instructions are easy for a user to read and comprehend, and also having the remote monitoring station being included with a server to access the Internet and store and retrieve data as needed.

Claim(s) 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) as modified by US Patent No. 8,957,771 (Arringdale et al.) and further in view of US Patent Application Publication No. 2005/0136947 (Llombart-Juan et al.).

Regarding claims 7 and 17, Ghazarian further discloses determining coordinate positions traversed by the portable breath alcohol monitoring device using data acquired from a global positioning system (said breathalyzer apparatus processor determines said apparatus location based on received GPS signals (claim 17)).

Ghazarian fails to expressly disclose determining at least two successive coordinate positions.
However, Llombart-Juan et al. discloses a GPS system that utilizes two or more successive pieces of geographic position information of the GPS receiver in order to calculate speed and direction in addition to position ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian as combined with Arringdale and include this feature of Llombart-Juan to not only calculate position, but also speed and direction to help pinpoint current position and tracking information.

Regarding claims 8 and 18, Ghazarian discloses inferring the rate of motion as discussed above, but with an accelerometer.  Ghazarian does not expressly disclose wherein the inferring comprises calculating the rate of motion of the portable breath alcohol monitoring device based at least on an elapsed time duration associated with traversal between the at least two successive coordinate positions.  
However, Llombart-Juan et al. discloses a GPS system that utilizes two or more successive pieces of geographic position information of the GPS receiver in order to calculate speed and direction in addition to position ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian as combined with Arringdale and include this feature of Llombart-Juan to calculate speed, instead of using an accelerometer, for the obvious reason that the simple substitution would have been well known in the art and functional for the intended use.

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,878,660 (Hodge) discloses system and method for monitoring a former convict of an intoxication-related offense.
US 2003/0117287 (Crespo) discloses substance testing devices with photo identification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683